UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                     Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                           Phone: (312) 435-5850
             Chicago, Illinois 60604                                 www.ca7.uscourts.gov




                                                          ORDER
 February 23, 2016

 By the Court:


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 15-2672                             v.

                                         OTHIENO O. LUCAS,
                                         Defendant - Appellant

 Originating Case Information:

 District Court No: 2:06-cr-20028-JES-DGB-1
 Central District of Illinois
 District Judge James E. Shadid


    Upon consideration of the MOTION FOR APPEAL DISPOSITION TO BE FILED
UNDER SEAL filed on February 22, 2016, by the pro se appellant,

       IT IS ORDERED that the motion is GRANTED. The clerk of this court shall maintain
under seal the nonprecedential disposition issued by this court on February 3, 2016.




 form name: c7_Order_BTC(form ID: 178)